     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.18 Page 1 of 17



 1     HYDE & SWIGART, APC
       Joshua B. Swigart, Esq. (SBN: 225557)
 2     josh@westcoastlitigation.com
 3     Yana A. Hart, Esq. (SBN: 306499)
       yana@westcoastlitigation.com
 4     2221 Camino Del Rio South, Suite 101
 5     San Diego, CA 92108-3609 
       Telephone: (619) 233-7770 
 6     Facsimile: (619) 297-1022
 7
 8     Attorneys for Plaintiff
       Vanessa Thompson
 9
10                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
11
12
        VANESSA THOMPSON                                        Case No: '19CV0009 BEN BGS
13
14                              Plaintiff,                      COMPLAINT FOR DAMAGES
        v.                                                      FOR VIOLATIONS OF:
15
16      TRANSUNION, LLC,                                        (1) THE FAIR CREDIT
        DOUGLAS,                                                    REPORTING ACT, 15
17      CHANCELLOR, MEYERS                                          U.S.C. § 1681, ET SEQ.;
18      & ASSOCIATES, LLC, and                                  (2) CALIFORNIA CONSUMER
        SUN CASH OF SD, LLC,                                        CREDIT REPORTING
19                                                                  AGENCIES ACT, CAL. CIV.
20                              Defendants.                         CODE § 1785.3;
                                                                (3) FAIR DEBT COLLECTION
21                                                                  PRACTICES ACT, 15 U.S.C.
22                                                                  §1692, ET SEQ.;
                                                                (4) ROSENTHAL FAIR DEBT
23                                                                  COLLECTION
24                                                                  PRACTICES ACT CAL.
                                                                    CIV. CODE §§ 1788-188.32
25
26
                                                                JURY TRIAL DEMANDED
27
28

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 1 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.19 Page 2 of 17



 1                                                INTRODUCTION
 2     1. Congress recognized consumers’ frequent need for quick access to their
 3         accurate and unambiguous credit history in almost every essential aspect of
 4         their lives from employment and renting a place to live, to legitimate business
 5         needs, including extending a credit line or entering into important business
 6         transactions with others. See e.g. Guimond v. TransUnion Credit Info. Co., 45 F.
 7         3d 1329, 1333(9th Cir. 1995) (“The FCRA was the product of congressional
 8         concern over abuses in the credit reporting history.”); see also Kates v. Crocker
 9         National Bank, 776 F.2d 1396, 1397 (9th Cir. 1985) (holding that FCRA was
10         crafted to protect consumers from the transmission of inaccurate information
11         about them).
12     2. As a result, Congress enacted and subsequently amended the Fair Credit
13         Reporting Act to require both credit reporting agencies and furnishers of
14         information to adopt reasonable procedures for meeting the needs of commerce
15         for consumer credit information in a manner that is fair and equitable to the
16         consumer. 15 U.S.C. § 1681s-2; see also Nelson v. Equifax Info. Serv., LLC, 522
17         F. Supp. 2d 1222, 1229 (C. Cal. 2007) (FCRA Section 1681s-2 imposes duties
18         on furnishers of information to CRAs to help achieve the FCRA’s purpose [to
19         treat consumers fairly and equitably].”)
20     3. Congress determined the banking system is dependent upon fair and accurate
21         credit reporting and that inaccurate credit reports directly impair the efficiency
22         of the banking system and undermine the public confidence. See 15 U.S.C.
23         §1681(a). Congress’ explicit purpose of enacting the Fair Credit Reporting Act
24         was to require reasonable procedures for meeting the needs of consumer credit
25         while doing so in a manner that is fair and equitable to consumers with regards
26         to the confidentiality, accuracy, relevance, and proper utilization of such
27         information. 15 U.S.C. §1681(b).
28

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 2 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.20 Page 3 of 17



 1     4. Similarly, the California legislature addressed the vital role consumer credit
 2         reporting agencies as well as furnishers play in developing consumer credit
 3         information. Consequently, to best protect the interests of the people of the State
 4         of California, the California legislature adopted numerous procedures, similar to
 5         those of the FCRA.
 6     5. Furthermore, Congress and the California legislature gave also determined that
 7         the banking and credit system and grantors of credit to consumers are dependent
 8         upon the collection of just and owing debts and that unfair or deceptive
 9         collection practices undermine the public confidence that is essential to the
10         continued functioning of the banking and credit system and sound extensions of
11         credit to consumers. Congress and the legislature have further determined that
12         there is a need to ensure that debt collectors exercise this responsibility with
13         fairness, honesty and due regard for the debtor’s rights and that debt collectors
14         must be prohibited from engaging in unfair or deceptive acts or practices.
15     6. Vanessa Thompson, (“Plaintiff”), through her attorneys brings this action for
16         damages resulting from the illegal actions of Defendants TransUnion, LLC
17         (“TransUnion”), Douglas, Chancellor, Meyers & Associates, LLC (“DCMA”),
18         and Sun Cash of SD, LLC (“Sun Cash”) (Collectively referred to as
19         “Defendants”) in reporting erroneous negative and derogatory information on
20         Plaintiff’s credit report and attempting to unlawfully and abusively collect a
21         debt allegedly owed by Plaintiff in violation of: (i) the Fair Credit Reporting Act
22         (“FCRA”), 15 U.S.C. § 1681 et seq. (“FCRA”); (ii) the California Consumer
23         Credit Reporting Agencies Act (“CCCRAA”), Cal. Civ. Code § 1785.1 et seq;
24         (iii) the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
25         (“FDCPA”); and (iv) the Rosenthal Fair Debt Collection Practices Act
26         (“Rosenthal Act”) Cal. Civ. Code 1788-1788.32.
27
28

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 3 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.21 Page 4 of 17



 1     7. Plaintiff makes these allegations on information and belief, with the exception
 2         of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
 3         alleges on personal knowledge.
 4     8. While many violations are described below with specificity, this Complaint
 5         alleges violations of the statutes cited in their entirety.
 6     9. Unless otherwise stated, all the conduct engaged in by Defendants occurred in
 7         California.
 8     10. Any violations by Defendants were knowing and intentional, and that
 9         Defendants did not maintain procedures reasonably adapted to avoid any such
10         violation.
11     11. Unless otherwise indicated, the use of Defendants’ name in this Complaint
12         includes all agents, employees, officers, members, directors, heirs, successors,
13         assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
14         Defendants.
15                                          JURISDICTION & VENUE
16     12. This Court has federal question jurisdiction because this case arises out of
17         violation of federal laws: the FCRA, 15 U.S.C. § 1681 et seq. and the FDCPA,
18         15 U.S.C. § 1692 et seq.
19     13. Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331 and 28 U.S.C. §
20         1367 for supplemental state claims.
21     14. Because Defendants conduct business within the State of California, personal
22         jurisdiction is established.
23     15. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
24         Plaintiff resides in the County of San Diego, State of California, which is within
25         this judicial district; (ii) the conduct complained of herein occurred within this
26         judicial district; and (iii) Defendants conducted business within this judicial
27         district at all times relevant.
28

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 4 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.22 Page 5 of 17



 1                                          PARTIES & DEFINITIONS
 2     16. Plaintiff is, and at all times mentioned herein was a natural person, individual
 3         citizen and resident of the City and County of San Diego, State of California, in
 4         this judicial district. In addition, Plaintiff is a “consumer” as that term is defined
 5         by 15 U.S.C. § 1681a(c) of the FCRA and Cal. Civ. Code § 1785.3(b).
 6     17. Plaintiff is also a natural person from whom a debt collector sought to collect a
 7         consumer debt which was due and owing or alleged to be due and owing from
 8         Plaintiff, and is a “debtor” as that term is defined by 15 U.S.C. § 1692a(3) and
 9         California Civil Code § 1788.2(h).
10     18. Defendant TransUnion is and at all times mentioned herein was, a FCRA-
11         governed “consumer reporting agency”.                     It is a Delaware limited liability
12         company with its headquarters located in Illinois. Plaintiff alleges that at all
13         times relevant herein, Defendant conducted business in the State of California,
14         in the County of San Diego, within this judicial district.
15     19. TransUnion regularly assembles and/or evaluates consumer credit information
16         for the purpose of furnishing consumer reports to third parties and uses
17         interstate commerce to prepare and/or furnish the reports.
18     20. Defendant DCMA is a Missouri limited liability company. Plaintiff alleges that
19         at all times relevant herein, DCMA conducted business in the County of San
20         Diego, State of California.
21     21. DCMA is a furnisher of information as contemplated by FCRA, 15 U.S.C. §
22         1681s- 2(a) & (b), which regularly and in the ordinary course of business
23         furnishes information to one or more consumer reporting agencies (“CRAs”),
24         about consumer transactions or experiences with any consumer.
25     22. Defendant Sun Cash is registered to conduct business in the state of California
26         with a store located in Chula Vista, California.
27     23. Sun Cash, in the ordinary course of business, regularly, on behalf of themselves,
28         or others, engage in debt collection as that term is defined by California Civil

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 5 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.23 Page 6 of 17



 1         Code § 1788.2(b), is therefore a “debt collector” as that term is defined by
 2         California Civil Code § 1788.2(c).
 3     24. Defendants, are and at all times mentioned herein were, “person[s],” as defined
 4         by 47 U.S.C. § 153 (39) and Cal. Civ. Code § 1788.2(g).
 5     25. The causes of action herein pertain to Plaintiff’s “consumer credit reports,” as
 6         defined by 15 U.S.C. § 1681a(d)(1) of the FCRA and California Civil Code
 7         section 1785.3(d) of the CCCRAA, in that inaccurate misrepresentations of
 8         Plaintiff’s information was made via written, oral, or other communication of
 9         information by a consumer credit reporting agency, which is used or is expected
10         to be used, or collected in whole or in part, for the purpose of serving as a factor
11         in establishing Plaintiff’s eligibility for, among other things, credit to be used
12         primarily for personal, family, or household purposes, and employment
13         purposes.
14     26. Further, this case involves money, property or their equivalent, due or owing or
15         alleged to be due or owing from a natural person by reason of a consumer credit
16         transaction. As such, this action arises out of a consumer debt and “consumer
17         credit” as those terms are defined by 15 U.S.C. § 1692a(3) and Cal. Civ. Code §
18         1788.2(f).
19                                          FACTUAL ALLEGATIONS
20     27. Prior to May 1, 2017, Plaintiff incurred certain financial obligations to Sun
21         Cash for a $300 cash loan (“the Debt”).
22     28. Subsequently, but still before May 1, 2017, Plaintiff fell behind on her
23         obligation. Because this complaint alleges violations of the FDCPA and
24         Rosenthal Act, the validity and circumstances surrounding the Debt are
25         irrelevant and will be discussed only to provide context.
26     29. On May 1, 2017, Plaintiff filed for bankruptcy.
27     30. Plaintiff’s Debt to Sun Cash was included in Plaintiff’s bankruptcy petition.
28     31. All creditors, including Sun Cash were notified of Plaintiff’s bankruptcy filing.

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 6 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.24 Page 7 of 17



 1     32. Subsequently, on August 1, 2017, the Debt was discharged pursuant to a court
 2         order that was mailed to Sun Cash by the bankruptcy court. The order advised
 3         Sun Cash that the Debt had been discharged.
 4     33. Accordingly, as of August 1, 2017 or shortly thereafter, Sun Cash was aware
 5         that the debt had been discharged.
 6     34. Sun Cash did not initiate an adversarial proceeding to have the debt declared
 7         “non-dischargeable” pursuant to 11 U.S.C. § 523 et seq.
 8     35. Sun Cash also did not request relief from the “automatic stay” codified at 11
 9         U.S.C. §362 et seq. while Plaintiff’s Bankruptcy was pending to pursue Plaintiff
10         on any personal liability for any of the underlying Debts.
11     36. Plaintiff did not conduct any business nor incur any additional financial
12         obligations with Sun Cash since the date of the discharge of her Bankruptcy.
13     37. However, after the Debt was discharged, Sun Cash failed to close Plaintiff’s
14         account and instead, continued falsely reporting the Debt to credit reporting
15         agencies.
16     38. Through this conduct, Sun Cash was collecting an amount (including any
17         interest, fee, charge, or expense incidental to the principal obligation) when
18         such amount was not authorized. Consequently, Sun Cash violated 15 U.S.C. §
19         1692f(1) as incorporated by Cal. Civ. Code § 1788.17.
20     39. Despite not owing any money to Sun Cash at this point, following the
21         Bankruptcy, Sun Cash assigned, placed, or otherwise transferred Plaintiff’s
22         discharged Debt to DCMA in violation of 15 U.S.C. §§ 1692f, 1692e(5), and
23         1692e(6) as incorporated by Cal. Civ. Code § 1788.17.
24     40. Post Plaintiff’s Bankruptcy, by failing to close Plaintiff’s account and instead
25         representing that the account was open and owing to DCMA, Sun Cash’s
26         conduct further violated 15 U.S.C. § 1692e(2)(a) as incorporated by Cal. Civ.
27         Code § 1788.17. (prohibiting the false representation of the “character, amount,
28         or legal status of any debt.”) (emphasis added).

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 7 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.25 Page 8 of 17



 1     41. Such false information sent nearly seven months after the Debt had been
 2         discharged violates 15 U.S.C. § 1692e(10) as incorporated by Cal. Civ. Code §
 3         1788.17.
 4     42. Attempting to initiate a “fresh start” and rebuild her credit following her
 5         Chapter 7 Bankruptcy, Plaintiff regularly reviewed her TransUnion credit
 6         report.
 7     43. On July 1, 2018, Vanessa’s credit score was 671 and there was no mention of
 8         DCMA or the discharged Debt.
 9     44. Shortly thereafter, and over a year since Plaintiff filed for bankruptcy, on July 3,
10         2018, DCMA suddenly began erroneously reporting Plaintiff’s account as open
11         and placed for collection.
12     45. DCMA falsely reports the original creditor as Sun Financial. In fact, there is no
13         entity named Sun Financial. Instead, DCMA misleadingly assigns this internal
14         name to Sun Cash. DCMA’s false representation of the original creditor is in
15         violation of 15 U.S.C. § 1692e, 1692e(10).
16     46. To Plaintiff’s shock and despite Plaintiff’s efforts to rebuild her credit post-
17         bankruptcy, on July 7, 2018, her credit score had drastically dropped 97 points
18         to 574—the only difference being this inaccurate reporting.
19     47. Failure to report consistent with the discharge, DCMA furnished inaccurate and
20         derogatory information as set forth herein. Indeed, DCMA reported information
21         to TransUnion, a credit reporting agency, that it had reason to know or should
22         have known was inaccurate. The bankruptcy court mailed Sun Cash a clear and
23         unambiguous order that definitively discharged the Debt who in turn transferred
24         this Debt to DCMA. DCMA, therefore, had explicit and authoritative evidence
25         that the Debt was discharged, meaning no amount was due. Thus, Defendant
26         knew or should have known that the information it provided to TransUnion was
27         inaccurate. By reporting it, Defendant violated California Civil Code section
28         1785.25(a)

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 8 of !16 -           Thompson v. Transunion, LLC et al
     Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.26 Page 9 of 17



 1     48. Similarly through DCMA’s conduct—-“communicating . . . to any person credit
 2         information which is known or which should be known to be false. . .”—
 3         violates 15 U.S.C. § 1692e(8).
 4     49. Further, DCMA’s reporting was patently incorrect, misleading, and failed to
 5         comply with the Metro 2 Guidelines. In an effort to comply with the CCCRAA
 6         in the most efficient manner, consumer reporting agencies (such as Experian,
 7         Equifax, and Transunion) have adopted a uniform system to gather and report
 8         information about consumers as well as process and correct inaccuracies and
 9         disputes.
10     50. “Metro 2” is the credit reporting software that was developed as a standard for
11         the credit reporting industry and provides one standard layout to be used by all
12         furnishers of information to the consumer reporting agencies.
13     51. Metro 2 provides a resource guide to each user, which explains the proper
14         procedures for reporting information, reporting on investigations, and correcting
15         information.
16     52. Individual furnishers must be approved by each bureau to report information to
17         that bureau.
18     53. Once approved, the furnishers are able to provide information to credit bureaus
19         through the Metro 2 system.
20     54. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
21         because the Metro 2 system creates a uniform standard for the meaning given to
22         each field provided, which fosters consistency in how furnishers formulate data
23         to report to the credit bureaus, which ultimately leads to objective credit
24         evaluations.
25     55. By reporting inaccurate information to the credit bureaus, DCMA has
26         misrepresented the status of Plaintiff’s financial obligations, specifically
27         Plaintiff’s obligations for a discharged debt.
28

       ________________________________________________________________________________________________________
       COMPLAINT                                       - ! 9 of !16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.27 Page 10 of 17



 1   56. As a result of DCMA’s improper and unauthorized conduct, Plaintiff has
 2       suffered actual damages.
 3   57. Thereafter, Plaintiff called DCMA and disputed the erroneous information.
 4       During this phone call, DCMA quickly was able to verify the Debt had been
 5       discharged and would remove the derogatory information.
 6   58. On July 18, 2018, Plaintiff, via certified mail, sent TransUnion a dispute
 7       regarding the incorrect credit information. Within this dispute, Plaintiff
 8       provided supporting documents including her bankruptcy petition listing Sun
 9       Cash, and explained DCMA’s mistakes.
10   59. TransUnion was required to conduct a reasonable investigation into this specific
11       account on Plaintiff’s consumer report pursuant to 15 U.S.C. § 1681s-2(b)(1)
12       (A).
13   60. Despite Plaintiff’s mailed dispute letter, TransUnion failed to reasonably
14       investigate. Instead, two days later, on July 20, 2018, TransUnion responded,
15       “… the disputed item was verified as accurate.”
16   61. Plaintiff continued to plead with TransUnion to remove this information that
17       was clearly incorrect, yet for weeks, TransUnion refused to correct and update
18       Plaintiff’s information as required by the FCRA, 15 U.S.C. § 1681s-2(b)(1)(D)
19       and (E), and the CCCRAA, Cal. Civ. Code § 1785.16(a), thereby causing
20       continued reporting of inaccurate information in violation of 15 U.S.C. § 1681-
21       s(2)(b)(1)(C) and Cal. Civ. Code § 1785.16.
22   62. TansUnion’s negative reporting of the Debt in light of its knowledge of that
23       actual error was willful.
24   63. TransUnion’s failure to correct the previously disclosed inaccuracies on
25       Plaintiff’s credit report was intentional and in reckless disregard of its duty to
26       refrain from reporting inaccurate information. Accordingly, TransUnion
27       willfully and negligently failed to comply with its duty to reasonably investigate
28       Plaintiff’s dispute.

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !10 of ! 16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.28 Page 11 of 17



 1   64. As a result of Defendants’ improper and unauthorized conduct, Plaintiff has
 2       suffered actual damages due to Defendants’ misrepresentations regarding
 3       Plaintiff’s current obligations.
 4   65. This erroneous reporting was extremely detrimental to Plaintiff’s credit score,
 5       causing it to plummet, all the while Plaintiff had desperately been trying to
 6       repair her score after her Bankruptcy. Defendant’s conduct therefore, adversely
 7       affected Plaintiff’s credit decisions because credit guarantors are made aware of
 8       Plaintiff’s current credit score during the application process
 9   66. Plaintiff’s right to be able to apply for credit based on accurate information has
10       been violated, placing Plaintiff at increased risk of not being able to obtain
11       valuable credit and adversely affecting Plaintiff’s livelihood.
12   67. In fact because of Defendants’ unlawful conduct, on December 14, 2018,
13       Plaintiff was denied credit for, in pertinent part, “serious delinquency.”
14   68. As a further direct and proximate result of Defendants’ acts stated herein,
15       Plaintiff incurred pain and suffering, was impeded in seeking necessary
16       products and services from vendors, suffered humiliation, embarrassment,
17       anxiety, and emotional distress.
18   69. As a direct and proximate result of result of Defendants’ willful and untrue
19       communications, Plaintiff has suffered actual damages including, but not
20       limited to, credit denial, reviewing credit reports, sending dispute letters,
21       attorney’s fees, and such further expenses in an amount to be determined at trial.
22
                                           COUNT I
23                       VIOLATION OF THE FAIR CREDIT REPORTING ACT
24                                 15 U.S.C. §§ 1681 ET SEQ.
                        [AGAINST DEFENDANTS TRANSUNION AND DCMA]
25
     70. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
26
         as though fully stated herein.
27
     71. The foregoing acts and omissions constitute numerous and multiple willful,
28
         reckless, or negligent violations of the FCRA, including, but not limited to, each

     ________________________________________________________________________________________________________
     COMPLAINT                                       - ! 11 of !16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.29 Page 12 of 17



 1       and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681 et
 2       seq.
 3   72. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is
 4       entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
 5       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
 6       1681o(a)(2), from each Defendant individually.
 7   73. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
 8       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
 9       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the
10       Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
11       attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from each
12       Defendant individually.
13                                  COUNT II
       VIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES
14                                    ACT
15                       CAL. CIV. CODE § 1785.1 ET SEQ.
                 [AGAINST DEFENDANTS TRANSUNION AND DCMA]
16
     74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
17
         as though fully stated herein.
18
     75. The foregoing acts and omissions constitute numerous and multiple violations
19
         of the CCCRAA.
20
     76. In the regular course of its business operations, Defendant DCMA routinely
21
         furnishes information to credit reporting agencies pertaining to transactions
22
         between DCMA and DCMA’s consumers, so as to provide information to a
23
         consumer’s credit worthiness, credit standing and credit capacity.
24
     77. TransUnion regularly engages in whole or in part in the business of assembling
25
         or evaluating consumer credit information or other information on consumers
26
         for the purpose of furnishing consumer credit reports to third parties, for
27
         monetary fees, dues, or on a cooperative nonprofit basis. Cal. Civ. Code §
28
         1785.3(d).

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !12 of ! 16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.30 Page 13 of 17



 1   78. Because Defendants are a partnership, corporation, association, or other entity,
 2       and are therefore a “person” as that term is defined by Cal. Civ. Code §
 3       1785.3(j), Defendants are and always were obligated to not furnish information
 4       on a specific transaction or experience to any consumer credit reporting agency
 5       if it knew or should have known that the information was incomplete or
 6       inaccurate, as required by Cal. Civ. Code § 1785.25(a). The foregoing acts and
 7       omissions constitute numerous and multiple violations of the CCCRAA,
 8       including but not limited to numerous willful, reckless or negligent violations of
 9       CCCRAA § 1785.25(a) et seq.
10   79. As a result of each and every violation of the CCCRAA, Plaintiff is entitled to
11       any actual damages pursuant to Cal. Civ. Code § 1785.31(a)(2) (A); punitive
12       damages pursuant to Cal. Civ. Code § 1785.31(a)(2)(A); reasonable attorney’s
13       fees and costs pursuant to Cal. Civ. Code § 1785.31(a)(1) and Cal. Civ. Code §
14       1785.31(d); and equitable and injunctive relief pursuant to Cal. Civ. Code §
15       1785.31(b).
16
                                       COUNT III
17           VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
18                          15 U.S.C. §§ 1692 ET SEQ.
                          [AGAINST DEFENDANT DCMA]
19
     80. Plaintiff repeats, re-alleges, and incorporates by reference, all allegations of this
20
         Complaint as though fully stated herein.
21
     81. The foregoing acts and omissions constitute multiple violations of the FDCPA,
22
         including but not limited to the above-cited provision of the FDCPA, 15 U.S.C.
23
         §1692 et seq.
24
     82. As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
25
         actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory damages in the
26
         amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
27
         attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from DCMA.
28

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !13 of ! 16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.31 Page 14 of 17



 1                                    COUNT IV
           VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 2                       CAL. CIV. CODE §§ 1788-1788.32 ET SEQ.
 3                    [AGAINST DEFENDANTS DMCA AND SUN CASH]
     73.     Plaintiff repeats, re-alleges, and incorporates by reference, all other
 4
             paragraphs.
 5
     74.     The foregoing acts and omissions constitute numerous and multiple violations
 6
             of the Rosenthal Act, including but not limited to each and every one of the
 7
             above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32
 8
     75.     As a result of each and every violation of the Rosenthal Act, Plaintiff is
 9
             entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a);
10
             statutory damages for a knowing or willful violation in the amount up to
11
             $1,000.00 pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s
12
             fees and costs pursuant to Cal. Civ. Code § 1788.30(c) from each and every
13
             defendant, jointly and severally.
14
                                             PRAYER FOR RELIEF
15
     WHEREFORE, Plaintiff prays that judgment be entered against Defendants, and
16
     Plaintiff be awarded damages from each Defendant, as follows:
17
18                                           COUNT I
19                                (AGAINST TRANSUNION AND DMCA)

20           • Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);
21           • Statutory damages of $1,000.00 per violation per month of reporting,
22                pursuant to 15 U.S.C. § 1681n(a)(1);
23           • Punitive damages as the court may allow pursuant to 15 U.S.C. § 1681n(a)
24               (2);

25           • Attorney fees and costs to maintain the instant action, pursuant to 15 U.S.C.

26                §§ 1681n(a)(3) and 1681o(a)(2);

27           • Any other relief the Court may deem just and proper including interest.

28

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !14 of ! 16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.32 Page 15 of 17



 1                                        COUNT II
                            (AGAINST TRANSUNION AND DMCA)
 2          • An award of actual damages, in an amount to be determined at trial pursuant
 3                to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;
 4          • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
 5                1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named  
 6                Defendant individually;

 7          • An award of punitive damages of $100-$5,000 per willful violation of Cal.

 8                Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B);

 9          • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b);
                 and
10
            • Any and all other relief that this Court deems just and proper.
11
                                             COUNT III
12                                        (AGAINST DCMA)
13           • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
14           • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
15                   1692k(a)(2)(A);
16           • An award of costs of litigation and reasonable attorney’s fees,
17                   pursuant to 15 U.S.C. § 1692k(a)(3); and
18           • Any other relief this Court should deem just and proper.
19                                          COUNT IV
                               (AGAINST SUNCASH AND DMCA)
20          • An award of actual damages pursuant to California Civil Code §
21                1788.30(a);
22          • An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
23                1788.30(b);
24          • An award of costs of litigation and reasonable attorney’s fees, pursuant to
25                Cal. Civ. Code § 1788.30(c).
26          • Any and all other relief that this Court deems just and proper.
27
28

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !15 of ! 16 -           Thompson v. Transunion, LLC et al
 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.33 Page 16 of 17



 1                                              TRIAL BY JURY
 2   83. Pursuant to the Seventh Amendment to the Constitution of the United States of
 3       America, Plaintiff is entitled to, and demands, a trial by jury.  
 4
 5   Date: January 3, 2019                                   Hyde & Swigart, APC
 6
 7                                                       By: s/ Yana A. Hart
                                                             Yana A. Hart, Esq.
 8
                                                             Attorney For Plaintiff
 9                                                           Email: yana@westcoastlitigation.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________________________________
     COMPLAINT                                       - !16 of ! 16 -           Thompson v. Transunion, LLC et al
                 Case 3:19-cv-00009-BEN-BGS Document 1 Filed 01/03/19 PageID.34 Page 17 of 17
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Vanessa Thompson                                                                                            TransUnion, LLC, Douglas, Chancellor, Meyers & Associates, LLC,
                                                                                                            and Sun Cash of SD, LLC
    (b) County of Residence of First Listed Plaintiff             San Diego                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Joshua Swigart, Yana A. Hart, Hyde & Swigart, APC, 2221 Camino Del Rio S,
Suite 101, San Diego, CA 92108, (619) 233-7770
                                                                                                                                             '19CV0009 BEN BGS

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          15 U.S.C. § 1681, et seq., 15 U.S.C. §1692, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                          Violations of the FCRA and FDCPA
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/03/2019                                                              s/Yana A. Hart
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
